DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the series of empirical measurements for the individual proteins" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised amending the limitation to recite “the series of empirical measurements” is one way to resolve the indefiniteness issues.
Claim 2 recites the limitation "the obtaining of the series of empirical measurements for each protein of the plurality of proteins" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised amending the limitation to recite “the obtaining of the series of empirical measurements” is one way to resolve the indefiniteness issues.
Claim 2 recites the limitation "the protein" in line 5, line 7, line 10, line 14, , lines 15-16, and line 17.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised moving “for each protein of the plurality of proteins” into step (i) so that step (i) recites “(i) for each protein of the plurality of proteins, performing…” is one way to resolve the indefiniteness issues.
Claim 2 recites the limitation "the covalent amino acid modification reaction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised amending the limitation to recite “the covalent amino acid modification” is one way to resolve the indefiniteness issues.
Claim 2 recites the limitation "the protein" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 depends on claim 2.
Claims 4-25 depend com claim 1.
Claim 26 recites the limitation "the covalent amino acid modification in the series of covalent amino acid modification reactions on the protein" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised amending the limitation to recite “the covalent amino acid modification” is one way to resolve the indefiniteness issues.
Claim 27 depends on claim 2.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-9 and 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zingaretti et al. (Identification of New Autoantigens by Protein Array Indicates a Role for IL4 Neutralization in Autoimmune Hepatitis), in view of Mendoza et al. (Probing Protein Structure by Amino Acid-Specific Covalent Labeling and Mass Spectrometry).
A method for identifying at least one candidate protein of a sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES), the method comprising:
(a) obtaining a series of empirical measurements from a series of amino acid modification reactions performed serially on each protein of a plurality of proteins from the sample, the series of empirical measurements performed while the plurality of proteins of the sample is attached to a substrate, the series of empirical measurements indicating an order of modified amino acids in individual proteins from the plurality of proteins from the sample (see: Protein Microarray Printing, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG; Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured);
(b) comparing, by a computer, the series of empirical measurements for the individual proteins to measurement outcomes for a plurality of candidate proteins (see: Microarray Data Analysis, For each sample, the background subtracted MFI of replicated spots was determined and subsequently normalized on the basis of the human IgG curve to allow the comparison of data from different experiments); and
(c) based at least in part on the comparing in (b), identifying, by the computer, the at least one candidate protein in the sample, at least in part by applying a trained algorithm to the series of empirical measurements to determine a probability that the at least one candidate protein of the sample generates the series of empirical measurements  (see: Statistical Analysis, logistic regression models).
Zingaretti does not explicitly disclose the amino acid modification reactions being covalent amino acid modifications.
Mendoza teaches an analogous protein mapping method comprising amino acid-specific covalent labeling with mass spectrometry (Figure 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate covalent labeling techniques into the method disclosed by Zingaretti, as taught by Mendoza, in order to provide for decreased processing time and increased structural information about target protein amino acid side chains (Mendoza: pg. 30-32/IV. Future Prospects).
Regarding claim 4, Zingaretti discloses (c) comprises identifying, by the computer, the at least one candidate protein in the sample based at least in part on: (i) the probability that the at least one candidate protein of the sample generates the series of empirical measurements, and (ii) a probability that the series of empirical measurements is not observed given that the at least one candidate protein of the sample is present in the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 5, Zingaretti discloses the measurement outcomes are derived from a database of previous measurements of the plurality of candidate proteins (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Human Proteins: Selection, Expression, and Purification, described elsewhere (12)).
Regarding claim 6, Zingaretti discloses the measurement outcomes are calculated completely in silico (ABSTRACT, see: 1626 human recombinant proteins selected in silico).
Regarding claim 7, Zingaretti discloses the measurement outcomes are derived from features of an amino acid sequence of the at least one candidate protein of the sample. (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Human Proteins: Selection, Expression, and Purification, described elsewhere (12)).
Regarding claim 8, Zingaretti discloses the series of empirical measurements comprise binding measurements of affinity reagent probes configured to bind the at least one candidate protein of the sample  (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG; Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding claim 9, Zingaretti discloses generating, for the at least one candidate protein of the sample, a confidence level that the at least one candidate protein of the sample matches a protein from the plurality of proteins from the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 12, Zingaretti discloses each protein of the plurality of proteins from the sample is associated with a unique spatial address (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, spotting the 1626 affinity-purified recombinant proteins).
Regarding claim 13, Zingaretti discloses each protein from the plurality of proteins from the sample is optically resolvable from each other protein from the plurality of proteins from the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding claim 14, Zingaretti discloses the plurality of proteins from the sample is conjugated to the substrate at a plurality of spatially separate locations (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, spotting the 1626 affinity-purified recombinant proteins, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG).
Regarding claim 15, Zingaretti discloses the series of empirical measurements is obtained using an optical detector (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Incubation and Scanning of Protein Microarray, fluorescence intensity of each spot was measured).
Regarding claim 16, Zingaretti discloses the series of empirical measurements is obtained using a magnetic detector (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: In-gel Enzymatic Digestion and MALDI-TOP Mass Spectrometry Analysis, MS/MS).
Regarding claim 17, Zingaretti discloses the series of empirical measurements is obtained using an electrostatic detector or an electrochemical detector (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: In-gel Enzymatic Digestion and MALDI-TOP Mass Spectrometry Analysis, gels).
Regarding claim 18, Zingaretti discloses the probability that at least one candidate protein of the sample generates the series of empirical measurements is determined using a plurality of measurement outcomes (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 19, Zingaretti discloses the probability that at least one candidate protein of the sample generates the series of empirical measurements is determined using a product of probabilities for the measurement outcomes of the at least one candidate protein of the sample (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 20, Zingaretti discloses the at least one candidate protein of the sample comprises at least 10 different candidate proteins (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Protein Microarray Printing, spotting the 1626 affinity-purified recombinant proteins, hybridizing the arrays with α-His mAb followed by an Alexa-647 conjugated α-human IgG).
Regarding claim 21, Zingaretti discloses the trained algorithm comprises a probabilistic model that is iteratively improved by performing an expectation maximization algorithm on the series of empirical measurements (pg. 1886-1888/EXPERIMENTAL PROCEDURES, see: Microarray Data Analysts, CV% was calculated for each protein; Statistical Analysis, logistic regression models).
Regarding claim 22, modified Zingaretti discloses the series of empirical measurements from the series of covalent amino acid modification reactions comprise selective modification and detection of lysine amino acids (Mendoza: pg. 18-26/E. Lysine).
Regarding claim 23, modified Zingaretti discloses the series of empirical measurements from the series of covalent amino acid modification reactions comprise selective modification and detection of cysteine amino acids (Mendoza: pg. 11-15/C. Cysteine).
Regarding claim 24, Zingaretti discloses the plurality of proteins comprises at least 1,000 proteins from a human protein sample (Fig. 1, see: 1626 His-tagged human recombinant proteins).
Regarding claim 25, modified Zingaretti discloses the series of covalent amino acid modification reactions comprise modification reactions performed on 25 N-terminal amino acids of each protein of the plurality of proteins from the sample (Mendoza: pg. 18-26/E. Lysine; pg. 11-15/C. Cysteine; see: modification of N-terminals in sequence analysis).

Allowable Subject Matter
Claims 2, 3, 10, 11, 26, and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that one having ordinary skill in the art would not have modified the prior art references and that modifying Zingaretti in view of Mendoza would have changed the principle of operation of the device disclosed by Zingaretti.  The proposed modification amounts to the substitution of one labeling technique for another.  Mendoza explicitly teaches the respective benefits to either labeling method, and provides explicit motivation to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the fluorescently tagged antibody hybridization technique disclosed by Zingaretti, with covalent labeling (Mendoza: pg. 2, see: cross-linking methods vs covalent labeling).
The Examiner respectfully disagrees with the Applicant’s assertion that Zingaretti fails to teach or suggest “the plurality of proteins of the sample is attached to a substrate”.  Zingaretti explicitly discloses that 1626 affinity-purified recombinant proteins are spotted (attached) onto nitrocellulose-coated slides and that a plurality of antibodies (proteins) are hybridized (attached) onto the recombinant proteins (pg. 1886/Protein Microarray Printing).
The Examiner respectfully disagrees with the Applicant’s assertion that Zingaretti fails to teach or suggest “identifying… the at least one candidate protein in the sample”.  Zingaretti explicitly discloses performing a logical regression analysis to identify proteins as positively recognized by human sera (pg. 1887/Microarray Data Analysis; pg. 1888/Statistical Analysis).
Applicant’s arguments with respect to claim(s) 2-27 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797